                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KYLE E. STOLARICK, for himself and                          CIVIL ACTION
all others similarly situated
               Plaintiff                                    N0.17-0593

              v.
KEYCORP, trading as KEYBANK, N.A.,
etaL
               Defendants

                                          ORDER

       AND NOW, this 30th day of October 2018, upon consideration of the motion for

summary judgment filed by Defendant KeyCorp, tlal KeyBank, N.A. ("Defendant KeyBank"),

[ECF 44], the opposition thereto filed by Plaintiff Kyle E. Stolarick ("Plaintiff'), [ECF 48], and

Defendant KeyBank's reply, [ECF 52], it is hereby ORDERED that, for the reasons set forth in

the accompanying Memorandum Opinion of this day, Defendant KeyBank's motion is

GRANTED and JUDGMENT is entered in favor of Defendant KeyBank and against Plaintiff.

       It is further ORDERED that the Clerk of Court shall place the accompanying

Memorandum Opinion UNDER SEAL until further Order of this Court. By November 20,

2018, the parties shall each file a memorandum addressing whether any portion of this Court's

Memorandum Opinion should remain under seal and the justification for placing it under seal.


                                             BY THE COURT:


                                             Isl Nitza l Quinones Alejandro
                                             NITZA I. QUINONES ALEJANDRO
                                             Judge, United States District Court
